DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page(s) 2-6, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1, 8 & 14 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pai et al. (US 2012/0302258 A1) and Omura (JP 2005-147858 A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-9, 12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letz et al. (US 2014/0062790 A1), in view of Pai et al. (US 2012/0302258 A1) and further in view of Omura (JP 2005-147858 A).
Re Claim 1, 8 & 14, Letz teaches a non-transitory computer readable storage medium storing an application for a navigation service, the application comprising instructions which, when executed by a first electronic device with at least one communication circuitry and at least one display, cause the first electronic device to: 
while executing the application, display, via the at least one display, an executable object for executing a function that provides a real-time location of the first electronic device within a user interface (UI) of the application; (Letz; FIG. 1-6C; ¶ [0052], [0055], [0069], [0086]; The embodiment(s) detail an application, display, and real-time location of a user.) 
receive, via the at least one display, a user input on the executable object; (Letz; FIG. 1-6C; ¶ [0009]-[0010], [0086]-[0088]; The user device interface allows for the selection of processes relevant to the application.) 
Letz does not explicitly suggest based on receiving the user input on the executable object, display, via the at least one display, a screen for setting a time at which the execution of the function expires, within the UI, wherein the screen includes at least one executable object for setting the time; receive, via the at least one display, a user input on the at least one executable object; based on receiving the user input on the at least one executable object, transmit, via the at least one communication circuitry to a second electronic device, information regarding a location of the first electronic device as the execution of the function,
Pai teaches based on receiving the user input on the executable object, display, via the at least one display, a screen for setting a time at which the execution of the function expires, within the UI, wherein the screen includes at least one executable object for setting the time; (Pai; FIG. 21-24; ¶ [0048], [0076]-[0079], [0093]-[0098]; The embodiment(s) detail a user setting a expiration time of a location sharing event on a device screen.) 
receive, via the at least one display, a user input on the at least one executable object; (Pai; FIG. 21-24; ¶ [0048], [0076]-[0079], [0093]-[0098]; The embodiment(s) detail a user selection input.) 
based on receiving the user input on the at least one executable object, transmit, via the at least one communication circuitry to a second electronic device, information regarding a location of the first electronic device as the execution of the function, (Pai; FIG. 21-24; ¶ [0048], [0076]-[0079], [0093]-[0098]; The sending of location sharing information to a second device, via communication interface.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Letz in view of Pai to set a location expiration time for the reasons of setting location conditions when a user shares location information. (Pai Abstract) 
Letz-Pai does not explicitly suggest wherein the location of the first electronic device is obtained via the at least one communication circuitry in the first electronic device, wherein the transmitted information is usable in the second electronic device for displaying a relative positional relationship between the first electronic device and the second electronic device while displaying an electronic map within a user interface (UI) 
However, in analogous art, Omura teaches wherein the location of the first electronic device is obtained via the at least one communication circuitry in the first electronic device, wherein the transmitted information is usable in the second electronic device for displaying a relative positional relationship between the first electronic device and the second electronic device while displaying an electronic map within a user interface (UI) of the application executed in the second electronic device, and (Omura; FIG/Drawings 1-7; ¶ [0008]-[0009], [0011], [0046]; A common destination is set; the plurality of navigation devices map screens, display the group members location and destination.)
wherein the displayed relative positional relationship is superimposed on the electronic map that is displayed within the UI of the application executed in the second electronic device; (Omura; FIG/Drawings 1-7; ¶ [0008]-[0009], [0011], [0014], [0046]-[0048]; A common destination is set; the plurality of navigation devices map screens, display the group members location and destination. The bar shape indicator screen of Drawings 5-7; The candidate’s position are shows as marks, that indicate their location on the map.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Letz-Pai in view of Omura to share location information for the reasons of providing an improved method of group 
identify whether or not the time that is set to by the user input on the at least one executable object elapses with respect to the execution of the function; and (Pai; FIG. 21-24; ¶ [0093]-[0099]; The system determines when the time has expired.) 
based on identifying that the time elapses with respect to the execution of the function, cease to transmit, via the at least one communication circuitry to the second electronic device, the information regarding the location of the first electronic device.  (Pai; FIG. 21-24; ¶ [0093]-[0099]; The system ceases sharing location information when the time has expired.)  

Re Claim 2 & 9, Letz-Pai-Omura discloses the non-transitory computer readable storage medium of claim 1, wherein the application comprises instructions which, when executed by the first electronic device, further cause the first electronic device to: 
receive, via the at least one communication circuitry from the second electronic device, information regarding a location of the second electronic device that is obtained via at least one communication circuitry in the second electronic device; and (Letz; FIG. 1-6C; ¶ [0056]-[0090]; A location sharing event among a plurality of users. The location and updates of location are sent to a group of user’s electronic devices.)
display, via the at least one display, the relative positional relationship between the first electronic device and the second electronic device based on the information that is received from the second electronic device. (Letz; FIG. 1-6C; ¶ [0052]-[0055], [0056]-[0085]; The embodiment(s) detail location information, sharing of location 

Re Claim 3, 12, & 16, Letz-Pai-Omura discloses the non-transitory computer readable storage medium of claim 1, wherein the at least one executable object is usable for selecting one of a plurality of candidate expiration times, and (Letz; FIG. 1-6C; ¶ [0052]-[0055], [0075]-[0085]; The embodiment(s) detail the expiration of a location sharing event, based on user input and set time on a display.)
wherein the user input on the at least one executable object is a user input that selects a candidate expiration time of the plurality of candidate expiration times as the time that is set.  (Letz; FIG. 1-6C; ¶ [0052]-[0055], [0075]-[0085]; The embodiment(s) detail the expiration of a location sharing event, based on user input and set time on a display.)

Claim(s) 4-7, 11, 15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letz et al. (US 2014/0062790 A1), in view of Pai et al. (US 2012/0302258 A1) in view of Omura (JP 2005-147858 A) and further in view of Trussel et al. (US 2013/0226453 A1). 
Re Claim 4 & 17, Letz-Pai-Omura discloses the non-transitory computer readable storage medium of claim 1, yet does not explicitly suggest wherein the application comprises instructions which, when executed by the first electronic device, further cause the first electronic device to: while executing the application, display, via the at least one display, a list including a plurality of visual objects respectively 
However, in analogous art, Trussel teaches while executing the application, display, via the at least one display, a list including a plurality of visual objects respectively indicating a plurality of electronic devices within the UI, the plurality of electronic devices comprising the second electronic device; (Trussel; FIG. 1-5; ¶ [0030]-[0045]]; The embodiment(s) detail displayed virtual objects and two electronic devices.) 
while displaying the list within the UI, receive, via the at least one display, a user input for selecting a visual object indicating the second electronic device from among the plurality of visual objects; (Trussel; FIG. 1-8; ¶ [0020]-[0031]; The system allows for user inputs and displayed objects.) 
based on receiving the user input for selecting the visual object, identify the second electronic device as an electronic device that obtains the real-time location of the first electronic device with respect to the execution of the function; and (Trussel; 
 based on the identification and the reception of the user input on the at least one executable object, transmit, via the at least one communication circuitry to the second electronic device that is indicated by the selected visual object, the information regarding the location of the first electronic device as the execution of the function. (Trussel; FIG. 1-9; ¶ [0028]-[0033], [0039], [0052]-[0060]; Identifiable users, that send/receive communication to electronic devices that execute application related functions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Letz-Pai-Omura in view of Trussel to display objects on a map for the reasons of displaying user indicators on a map. (Trussel Summary & ¶ [0048]-[0051]) 

Re Claim 5, Letz-Pai-Omura-Trussel discloses the non-transitory computer readable storage medium of claim 4, wherein the selected visual object is highlighted relative to remaining visual objects. (Trussel; FIG. 1-9; ¶ [0028]-[0033], [0039], [0052]-[0060]; Identifiable users, that send/receive communication to electronic devices that execute application related functions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Letz-Pai-Omura in view of Trussel to display objects on a map for the reasons of displaying user indicators on a map. (Trussel Summary & ¶ [0048]-[0051]) 

Re Claim 6, 11, 15 & 19, Letz-Pai-Omura discloses the non-transitory computer readable storage medium of claim 1, wherein the relative positional relationship is displayed in the second electronic device as displaying a first visual object for indicating the location of the first electronic device and a second visual object for indicating a location of the second electronic device with together in the second electronic device, and (Letz; FIG. 1-6C; ¶ [0052]-[0055], [0056]-[0085]; The embodiment(s) detail location information, sharing of location information between devices, displaying users on other users devices, displaying relative relationship between devices.)
Letz does not explicitly suggest wherein the first and second visual objects are superimposed on the electronic map that is displayed within the UI of the application executed in the second electronic device.  
However, in analogous art, Trussel wherein the first and second visual objects are superimposed on the electronic map that is displayed within the UI of the application executed in the second electronic device. (Trussel; FIG. 1-9; ¶ [0028]-[0033], [0039], [0052]-[0060]; Identifiable users, that send/receive communication to electronic devices that execute application related functions, which are displayed on user maps.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Letz-Pai-Omura in view of Trussel to display objects on a map for the reasons of displaying user indicators on a map. (Trussel Summary & ¶ [0048]-[0051]) 

Letz-Pai-Omura-Trussel discloses the non-transitory computer readable storage medium of claim 6, wherein the transmitted information is usable in the second electronic device for changing a display position of the first visual object according to a change of the location of the first electronic device. (Letz; FIG. 1; ¶ [0001]-[0005], [0026]-[0032]; The embodiment(s) detail location updating function and services of the application.) 

Re Claim 20, Letz-Pai-Omura-Trussel discloses the method of claim 19, wherein the transmitted information is usable in the second electronic device for changing a display position of the first visual object according to a change of the location of the first electronic device. (Letz; FIG. 1-6C; ¶ [0052]-[0055], [0056]-[0085]; The embodiment(s) detail location information, sharing of location information between devices, displaying users on other users devices, displaying relative relationship between devices.)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letz et al. (US 2014/0062790 A1), in view of Pai et al. (US 2012/0302258 A1) in view of Omura (JP 2005-147858 A) and further in view of Fein et al. (US 2009/0109174 A1). 
Re Claim 10, Letz-Pai-Omura discloses the non-transitory computer readable storage medium of claim 9, yet does not explicitly suggest wherein the second visual object includes a profile image of a user of the second electronic device.  
Fein teaches wherein the second visual object includes a profile image of a user of the second electronic device. (Fein; FIG. 1-5; ¶ [0005]-[0011]; The embodiment(s) detail visual object as images.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Letz-Pai-Omura in view of Fein to display objects as image for the reasons of implementing a system that display 3-D user images as objects. (Fein Abstract & Summary) 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letz et al. (US 2014/0062790 A1), in view of Pai et al. (US 2012/0302258 A1) in view of Omura (JP 2005-147858 A) and further in view of Song et al. (US 2006/0259765 A1). 
Re Claim 13, Letz-Pai-Omura discloses the non-transitory computer readable storage medium of claim 8, yet does not explicitly suggest wherein the first and second electronic devices are electronic device that are authenticated to each other for obtaining the location of the second electronic device. 
However, in analogous art, Song teaches wherein the first and second electronic devices are electronic device that are authenticated to each other for obtaining the location of the second electronic device. (Song; FIG. 1; ¶ [003]-[0010]; Authenticating users that are communicatively coupled.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Letz-Pai-Omura in view of Song to .  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letz et al. (US 2014/0062790 A1), in view of Pai et al. (US 2012/0302258 A1), in view of Omura (JP 2005-147858 A) and further in view of Yamada Yukie (JP 5151602 B2). 
Re Claim 18, Letz-Pai-Omura discloses the method of claim 17, yet does not explicitly suggest wherein the selected visual object is highlighted relative to remaining visual objects.  
However, in analogous art, Yamada Yukie teaches wherein the selected visual object is highlighted relative to remaining visual objects. (Yamada Yukie; FIG. 1; Page(s)  2-8; Highlighting objects on a map.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Letz-Pai-Omura in view of Yamada Yukie to highlighting objects on a map for the reasons of highlighting objects displayed on a map. (Yamada Yukie Page(s) 2-4) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457